The first three assignments of error, as well as the chief argument in brief of appellant's counsel, relate to the action of the trial court in refusing the appellant's motion for a new trial. It is sufficient to say that the bill of exceptions does not disclose any exception to the action of the trial court in overruling the motion for a new trial. The fact that this may appear in the record proper will not suffice. Grace v. Old Dominion Garment Co., 213 Ala. 550, 105 So. 707, and cases there cited. We cannot therefore review the action of the trial court in refusing the motion for a new trial.
The appellant was not injured by the question embodied in the fourth assignment of error asked by opposing counsel, as the witness gave a negative answer thereto.
The question asked the defendant, and embodied in the fifth assignment of error, was not patently improper and was not subject to the grounds of objection assigned thereto. It did not, on its face, tend to contradict the written instrument, and merely sought the representation or inducement leading up to the execution of said instrument. If the answer disclosed improper evidence there should have been a motion to exclude same.
The judgment of the circuit court is affirmed.
Affirmed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.